                   1   Bart K. Larsen (Nev. SBN 008538)
                       blarsen@klnevada.com
                   2   Scott D. Fleming (Nev. SBN 005638)
                       sfleming@klnevada.com
                   3   KOLESAR & LEATHAM, CHTD.
                       400 South Rampart Boulevard, Suite 400
                   4   Las Vegas, Nevada 89145
                       Telephone: (702) 362-7800
                   5   Facsimile: (702) 362-9472
                   6   Gary Owen Caris (CA SBN 088918)
                       gcaris@btlaw.com
                   7   BARNES & THORNBURG LLP
                       2029 Century Park East, Suite 300
                   8   Los Angeles, California 90067
                       Telephone:    (310) 284-3880
                   9   Facsimile:    (310) 284-3894
                10     Attorneys for Receiver
                       ROBB EVANS of ROBB EVANS & ASSOCIATES LLC
                11
                12                                   UNITED STATES DISTRICT COURT

                13                                       DISTRICT OF NEVADA

                14
                15     FEDERAL TRADE COMMISSION,                      Case No. 2:10-CV-02203-MMD-GWF

                16                      Plaintiff,
                                                                      [PROPOSED] ORDER GRANTING
                17     v.                                             MOTION FOR ORDER (1) APPROVING
                                                                      AND AUTHORIZING PAYMENT OF
                18     JEREMY JOHNSON, individually, as officer       RECEIVER’S AND PROFESSIONALS’
                       of Defendants I Works, Inc., etc., et al.,     FEES AND COSTS FROM AUGUST 1,
                19                                                    2017 THROUGH JUNE 30, 2018; AND (2)
                                                                      GRANTING RELIEF FROM LOCAL
                20                      Defendants.                   RULE 66-5 PERTAINING TO NOTICE
                                                                      TO CREDITORS
                21
                22
                23            The Motion for Order (1) Approving and Authorizing Payment of Receiver's and

                24     Professionals' Fees and Costs from August 1, 2017 Through June 30, 2018; and (2) Granting

                25     Relief from Local Rule 66-5 Pertaining to Notice to Creditors ("Fee Motion") filed by Robb

                26     Evans of Robb Evans & Associates LLC (“Receiver”), the Receiver pursuant to the Court’s

                27     Preliminary Injunction Order issued February 10, 2011, came on regularly before this Court for

                28     determination. The Court, having reviewed and considered the Fee Motion and all pleadings and
   B ARNES &
T HORNBURG LLP
ATTORNEYS AT LAW
  LOS ANGELES
                   1   papers filed in support thereof, and responses, if any, filed to the Fee Motion, and good cause
                   2   appearing therefor,
                   3          IT IS ORDERED that
                   4           1.      The Fee Motion and all relief sought therein is granted;
                   5           2.     Without limiting the generality of the foregoing:
                   6                  A.      The fees of the Receiver, the Receiver’s deputies, agents, and staff incurred
                   7   for the eleven-month period from August 1, 2017 through June 30, 2018 (“Expense Period”) in
                   8   the sum of $52,301.83 and Receiver’s costs in the sum of $17,222.21 incurred for the Expense
                   9   Period for a total sum of $69,524.04 are hereby approved and authorized to be paid from
                10     receivership assets;
                11                    B.      The Receiver’s legal fees of $28,639.80 and costs of $1,211.48 for a total
                12     sum of $29,851.28, incurred to the Receiver’s former lead counsel Diamond McCarthy LLP for
                13     the Expense Period, are hereby approved and authorized to be paid from receivership assets;
                14                    C.      The Receiver’s legal fees of $21,598.20 and costs of $324.87 for a total
                15     sum of $21,923.08, incurred to the Receiver’s lead counsel Barnes & Thornburg LLP for the
                16     Expense Period, are hereby approved and authorized to be paid from receivership assets;
                17                    D.      The Receiver's legal fees of $2,082.50 and costs of $1,585.91 for a total

                18     sum of $3,668.41, incurred to the Receiver’s local counsel Kolesar & Leatham, Chtd. for the

                19     Expense Period, are hereby approved and authorized to be paid from receivership assets; and

                20                    E.      The Receiver's legal fees of $36,924.00 and costs of $1,533.90 for a total

                21     sum of $38,457.90, incurred to the Receiver’s special real estate foreclosure counsel, Hatch,

                22     James & Dodge, A Professional Corporation for the Expense Period, are hereby approved and

                23     authorized to be paid from receivership assets; and

                24     ///

                25     ///

                26     ///

                27     ///

                28     ///
   B ARNES &
T HORNBURG LLP
ATTORNEYS AT LAW                                                     -2-
  LOS ANGELES
                   1                  F.     Notice of the Fee Motion is hereby deemed sufficient based on the service
                   2   of the notice of the filing of the Fee Motion and the Fee Motion on all parties and service of the
                   3   notice of the filing of the Fee Motion on all known non-consumer creditors of the estate.
                   4
                   5
                       Dated: November 19, 2018                     ___________________________
                   6                                                MIRANDA M. DU
                                                                    United States District Court Judge
                   7
                   8
                   9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27     13321215v1

                28
   B ARNES &
T HORNBURG LLP
ATTORNEYS AT LAW                                                     -3-
  LOS ANGELES
